 Case 17-07025         Doc 120      Filed 05/15/20 Entered 05/15/20 07:05:57              Desc Main
                                     Document     Page 1 of 3



SO ORDERED.

SIGNED this 14 day of May, 2020.




                                                          John T. Laney, III

                                            United States Bankruptcy Judge


                        IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE MIDDLE DISTRICT OF GEORGIA
                                   VALDOSTA DIVISION

In Re:                              *                    Case No. 16-70733-JTL
                                    *
David B. McCutcheon,                *                   Chapter 13
                                    *
      Debtor.                       *
____________________________________*
                                    *
Corey Kupersmith,                   *
                                    *                   Adversary Proceeding
      Plaintiff,                    *
                                    *                   No. 17-07025
v.                                  *
                                    *
David B. McCutcheon,                *
                                    *
      Defendant.                    *

         ORDER SCHEDULING FINAL PRE-TRIAL TELEPHONE CONFERENCE

         It appearing to the court that it is appropriate at this time to schedule a Final Pre-Trial

Conference; it is

         ORDERED that this matter is hereby scheduled for a Final Pre-Trial Telephone

Conference on the June 26, 2020 at 10:15 a.m. and counsel for the parties are directed to be
 Case 17-07025        Doc 120     Filed 05/15/20 Entered 05/15/20 07:05:57             Desc Main
                                   Document     Page 2 of 3



prepared to receive the Court’s call at their regular telephone number or at such other telephone

number as to which the Court’s courtroom deputy is notified at least one hour prior to said

hearing.

       THE COURT DIRECTS THAT COUNSEL FOR BOTH SIDES CONFER at their

earliest convenience for the purpose of arriving at all possible stipulations and to exchange with

each other the documents that they will offer in evidence. These conferences will be held at a

time prior to the pre-trial conference so that counsel for Plaintiff and Defendant can furnish each

other a written statement of their positions, including a statement of the issues of fact and of law

as respective counsel see them. COUNSEL FOR PLAINTIFF WILL THEN PREPARE A

CONSOLIDATED PRE-TRIAL ORDER AND UPLOAD IT TO THE COURT AT LEAST

THREE WORKING DAYS PRIOR TO THE PRE-TRIAL CONFERENCE, having prior

thereto furnished opposing counsel with a copy. This pre-trial order will set out the following:

       (a)     both Plaintiff’s and Defendant’s contentions;

       (b)     the facts established by pleadings and stipulations;

       ( c)    the issues of fact and of law from the view point of Plaintiff and Defendants;

       (d)     list of documents to be offered in evidence;

       (e)      names of the witnesses to be used by each side together with their addresses and a
               statement as to the general subject matter of their testimony;

       (f)     a statement as to which party has the burden of proof;

       (g)     sections, and subsections thereof, of the Bankruptcy Code and Rules of
               Bankruptcy Procedure and other statutes and rules which will be applicable to the
               issues; and

       (h)     any questions of admissibility of evidence and any additional matters to aid in the
               disposition of the case.


                                                 2
Case 17-07025   Doc 120   Filed 05/15/20 Entered 05/15/20 07:05:57   Desc Main
                           Document     Page 3 of 3



    THE ATTORNEYS WHO WILL TRY THE CASE WILL ATTEND THE PRE-TRIAL

CONFERENCE.

                               END OF ORDER




                                      3
